Citation Nr: 0022760	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim to establish entitlement to 
service connection for bilateral tibial varus, and if so, is 
the claim well grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to June 
1956, from May 1961 to February 1970, and from May 1971 to 
September 1977.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998, by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased compensable evaluation 
of his bilateral hearing loss disability has been developed.  

2.  A right hearing loss disability is currently manifested 
by an average pure tone threshold of 58 decibels, at 1000, 
2000, 3000 and 4000 Hertz, and by speech recognition of 88 
percent.  

3.  A left hearing loss disability is currently manifested by 
an average pure tone threshold of 59 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 88 percent.  

4.  Evidence related to a bilateral tibial varus disability 
has been received since the December 1977 decision.

5.  The evidence received subsequent to December 1977 with 
regard to a claim for service connection for a tibial varus 
disability, is so significant by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.

6.  The evidence does not show that a left tibial varus 
disorder underwent an increase in underlying pathology due to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than zero percent 
for a bilateral hearing loss disability are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.87, 
Tables VI, VII, 4.87a Diagnostic Code 6101 (1999).

2.  The evidence received subsequent to the RO's December 
1977 rating decision is new and material, and serves to 
reopen the veteran's claim for service connection for a 
bilateral tibial varus disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3. A claim of entitlement to service connection for 
aggravation of a left tibial varus disorder is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss disability.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, with 
regard to this claim, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connection for a bilateral hearing loss disability 
was awarded in a rating decision dated December 1977, when 
the RO noted that although the veteran had not reported to 
his audiological examination, the evidence of record was 
sufficient to establish service connection for a bilateral 
hearing loss disability.  A zero percent evaluation was 
assigned, and has remained in effect to date. 

The recent evidence shows that the veteran was afforded VA 
audiological examinations in November 1993, and in May 1998.  

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.87 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Under these criteria, a hearing loss 
disability is evaluated under Tables VI and VII.  Table VI 
assigns a numeric designation of hearing impairment, for each 
ear, utilizing the results from both the controlled speech 
discrimination examination and the average puretone decibel 
loss examination.  Table VII next determines the percentage 
evaluations for hearing impairment using the numeric 
designations obtained for each ear under Table VI, above.  It 
must be noted that the United States Court of Appeals for 
Veterans Claims has held that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the pertinent regulatory provisions, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on the degree of hearing 
impairment as determined by audiological evaluation.  
38 U.S.C.A. §§ 1155, 1160(a) (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.87, Diagnostic Code 6100 (1999). 

The examiner of the veteran's November 1993 examination 
concluded that the four average frequency in his right ear 
was 46 decibels, and was 59 decibels in the left ear.  His 
word recognition scores were reported as 96 percent in the 
right ear and 92 percent in the left ear.  Thus, the numeric 
of hearing impairment in his right ear was I, and was II in 
the left.  Turning to determining the percentage evaluations 
for hearing impairment, Table VII shows that those 
designations provide that a zero percent evaluation will be 
assigned for such a bilateral hearing loss disability.  Thus, 
a greater evaluation is not shown based on this examination.

The findings of the May 1998 examination show that the 
average puretone threshold in the right ear was 58 decibels, 
and was 70 decibels in the left ear.  His word recognition 
scores were reported as 88 percent in the right ear and 88 
percent in the left ear.  Thus, the numeric designation of 
hearing impairment in his right ear was III, and was also III 
in the left.  Turning to determining the percentage 
evaluations for hearing impairment, Table VII shows that 
those designations provide that a zero percent evaluation 
will be assigned for such a bilateral hearing loss 
disability.  Thus, a greater evaluation is also not shown 
based on this examination.  The examiner also noted that the 
veteran reported tinnitus.

We also note that although the rating criteria and 
regulations were recently changed, the values assigned each 
ear are the same and result in the same rating.

The veteran testified at his personal hearing, dated March 
1999, that his hearing loss had increased in severity, and 
that, in essence, since he was given VA issued hearing aids, 
an increased evaluation for his bilateral hearing loss 
disorder was ipso facto warranted.

We note that the veteran avers that his hearing loss 
disability has increased in severity, however, it must be 
again noted that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  That is, although the 
veteran is service-connected for a bilateral hearing loss 
disability, and he is therefore entitled to treatment for 
that disability, (which may include VA issued hearing aids), 
as the evidence simply does not demonstrate that a greater 
rating is warranted, the veteran's claim for an increased 
(compensable) evaluation for his bilateral hearing loss 
disability must therefore be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of the issue of entitlement to an 
increased rating to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Veterans Appeals (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, No. 92-970 (U.S. Vet. App., 
Apr. 17, 1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) (1999) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question at 
this time.

We also note, however, that the veteran reported tinnitus at 
his last audiological examination.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for the appropriate action.  



II.  Whether new and material evidence has been received 
sufficient to reopen a claim to establish entitlement to 
service connection for bilateral tibial varus.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The RO initially denied the veteran's claim for a disability 
characterized as "tibial varus, bilateral, minimal, with 
healed tibial osteotomy, left knee" in a rating action dated 
December 1977.  The RO noted that the veteran was diagnosed 
with old rickets in November 1964, and that a left tibial 
osteotomy was performed subsequently in 1973.  The RO also 
noted that physical examination of the left leg in November 
1976 revealed minimal crepitation of the left knee without 
effusion and a well healed scar, and that the Physical 
Evaluation Board considered the veteran fit for retention in 
all duty without limitations.  The RO determined that the 
veteran's surgery performed in service was remedial in nature 
and that the veteran's pre-existing condition was not 
aggravated by his service.  

The evidence received subsequent to the RO's December 1977 
rating decision consists of numerous copies of treatment 
records. 

An August 1986 report of consultation notes that the veteran 
complained of left knee pain, swelling, and instability.  The 
examiner also noted that the veteran underwent a left knee 
procedure during his active service, and that he "did OK 
[un]til the past few years... ."  The impressions were : 
medial collateral ligament laxity, early DJD [degenerative 
joint disease], [increased] valgus, and status post tibial 
fusion.  

An August 1986 medical record shows that there was the 
veteran's left knee had extension to 175 degrees, there was 
no edema, erythema, warmth, or tenderness to palpation.

Records dated August 1986, show that the results of an x-ray 
examination reportedly revealed slight degenerative changes 
in the left knee.  There was an area of sclerosis in the 
tibial plateau, and soft tissue calcification was present.  
It was felt that the finding could be due to a compression 
fracture of the tibial plateau or could be the result of old 
injuries.  The clinical impression was area of sclerosis in 
the proximal tibia.  

An operative report, dated March 1988, shows that the veteran 
was diagnosed as status post left knee fusion. 

The report of a VA examination dated November 1993 shows that 
although the veteran's knee was not a part of the 
examination, that it was symptomatic, and possibly needed 
treatment.  

The report of an x-ray examination, dated May 1998, reveals 
that no bony abnormalities of the left knee are revealed.  
The report of a whole body bone scan, dated November 1997, 
shows that there are degenerative changes in the veteran's 
knees.

We find that this evidence is new, in that it has not been 
associated with the veteran's claims folder and it also 
presents new information.  In addition, we also find that 
this evidence is material to the issue of whether the veteran 
has a bilateral tibial varus disability.  Thus, we determine 
that as this evidence is new and material, the claim for 
service connection for a bilateral tibial varus disability is 
reopened.  

The question that must now be addressed by the Board is 
whether the claim is well grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1999).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (1999).

Once a finding is made that a disability pre-existed service, 
the analysis turns to whether this disability was aggravated 
by such service.  There is a presumption of aggravation where 
the pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999).  The Board 
notes that the determination of whether the preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283 (1994).  In addition, clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 U.S.C. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1998). 

In reviewing all of the evidence, both new and old, we note 
that a provisional diagnosis of old rickets was given in a 
November 1964 orthopedic consultation sheet.  That record 
notes that the veteran had a history of rickets as a child 
with a residual bilateral bow-leg deformity.  An additional 
orthopedic consultation record, dated March 1973, reveals 
that the veteran had a congenital or early developmental 
deformity of the lower legs, and now had pains in his left 
thigh, especially when bowling.  The examiner found 
tenderness at the medial aspect of the patella, with no 
effusion and gave an impression of patellofemoral [illegible] 
[secondary] to tibial vara.  

The veteran's service medical records (SMRs) next show that 
he underwent a left tibial osteotomy in July 1973.  A 
narrative summary of the same date notes that the veteran 
showed good improvement with physical therapy.  Records dated 
September 1973 show that he underwent physical therapy, and a 
notation that an x-ray examination reportedly showed that the 
slight tibial osteotomy on the left was "healed".  

The SMRs subsequent to the veteran's surgery show that he was 
diagnosed with chondromalacia of the left patella, and status 
post osteotomy of the left tibia for genus varum in September 
1974.  Records dated October 1975 show that the veteran 
requested a profile, and that a painful left knee was 
diagnosed.  A physical profile was assigned from October to 
December 1975.  An additional record, dated November 
197[illegible], lists an impression of chondromalacia left 
patella.  

Medical Board findings are also of record.  In that report, 
dated November 1976, it is noted that the veteran was 
diagnosed with: "tibial varus, bilateral, minimal; healed 
tibial osteotomy, left knee."  The board found that it had 
existed prior to service, that it was not caused incident to 
service, and that it was aggravated by active duty.  A record 
dated February 1977 shows that "The PEB [physical evaluation 
board] concurs with the Medical Board that member is 
physically fit for continued service within appropriate 
profile limitations."  

It is established that the veteran's tibial varus disorder 
pre-existed his service, as the evidence shows that it was 
congenital or developmental in nature, and that the surgery 
performed in service was remedial in nature, to correct the 
problems the veteran was having with his pre-existing 
disorder.  In order for service connection to be established, 
the evidence would need to show that the pre-existing tibial 
varus disorder underwent an increase in the underlying level 
of pathology that was due to such service.  

We note that the medical board report, dated November 1976 
includes a notation that the veteran's disorder "was 
aggravated" during service.  However, we also must point out 
because of the veteran's increased complaints with regard to 
left leg pain, particularly when bowling, remedial surgery 
was performed in July 1973 to correct the veteran's tibial 
vara disorder of his left leg.  In addition, after this 
remedial surgery, a September 1973 report reflects that the 
slight tibial osteotomy on the left was healed, and the 
medical board report, dated November 1976 also indicates that 
the veteran's left tibial osteotomy left knee was healed.  

Additionally, the consultation report dated August 1986 
reveals that the examiner found that although the veteran 
underwent a left knee procedure during his active service, 
that he "did OK [un]til the past few years... ." ."  
Although there is a great deal of medical evidence of record, 
there is no competent medical opinion  to show that  there 
was an increase in the underlying level of pathology during 
his active service, and thus we conclude that the claim of 
service connection for a bilateral tibial varus disorder 
based on aggravation is not well grounded, and must 
accordingly be denied.  



ORDER

Entitlement to an increased (compensable) evaluation for a 
bilateral hearing loss disability is denied.

The claim for service connection for a left tibial varus 
disorder is reopened.

Entitlement to service connection for a left tibial varus 
disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

